—In a juvenile delinquency proceeding pursuant to Family *545Court Act article 3, the appeal is from an order of the Family-Court, Nassau County (Medowar, J.), dated October 7, 1998, which, after a hearing, extended the appellant’s placement with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from an order which extended the appellant’s placement is academic, as the period of placement has expired (see, Matter of Sammy C., 254 AD2d 415; Matter of C. Children, 252 AD2d 524; Matter of Carlos S., 243 AD2d 569). O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.